DETAILED ACTION
	This action is made in response to the amendments/remarks filed on March 30, 2022. This action is indicated as allowable.
	Claims 1-51 are pending. Claims 20-51 have been newly added. Claims 1, 18, and 19 have been amended. Claims 1, 18, and 19 are independent claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 18, and 19, when considered as a whole, are allowable over the prior art of record found during the time of examination.
During the time of examination, the following prior art references were found to be the closest art of record: Matthey (USPN: 7,113451; hereinafter Matthey), Giauque et al. (USPPN: 2008/0151697; hereinafter Giauque), Katzer et al. (USPPN: 2017/0082983; hereinafter Katzer), and Suzuki et al. (USPPN: 2009/0015514; hereinafter Suzuki).
Matthey teaches an electronic watch having a compass function displaying both a direction indicator and a user adjustable bearing indicator.
Giauque teaches an electronic device with an indication of the direction of a geographical location. Giauque teaches rotating a rotatable input mechanism to set a direction of a compass.
Katzer teaches a smart watch having a bezel for configuring modes of operation of the smart watch. Katzer further teaches a compass mode in which the watch arms are rotated to point to a direction or bearing of a point of interest. 
Suzuki is directed to an electronic device and display control method wherein switching between different function display modes can be easily performed. Suzuki further teaches a compass mode wherein a direction indicator is moved in response to a first user input and a function mode is presented in response to a second user input. 
However, the prior art references fail to teach, either alone or in combination, when considered as a whole: “displaying, via the display device, a compass user interface with a direction indicator and a bearing indicator, wherein: the direction indicator provides an indication of a respective compass direction, wherein an appearance of the direction indicator is determined based on an orientation of the electronic device relative to the respective compass direction; and the bearing indicator provides an indication of an offset from the respective compass direction; while concurrently displaying, via the display device, the direction indicator and the bearing indicator, detecting rotation of the rotatable input mechanism; and in response to detecting rotation of the rotatable input mechanism: in accordance with a determination that the electronic device is in a first mode, changing the displayed position of the bearing indicator from a first position to a second position by an amount that is determined in accordance with a magnitude of the rotation of the rotatable input mechanism; and in accordance with a determination that the electronic device is in a second mode different from the first mode: forgoing changing the displayed position of the bearing indicator relative to the direction indicator; and scrolling the compass user interface.”
The dependent claims further add limitations to the allowable subject matter of their corresponding independent claim; thus, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is (571)270-5891. The examiner can normally be reached Monday-Friday: 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STELLA HIGGS/           Primary Examiner, Art Unit 2179